










July 14, 2003







Mr. J. Bennett Johnston, Jr.

1317 Merrie Ridge Road

McLean, VA 22101




Re:

Supplemental Agreement No. 2  to the

Consulting Agreement of January 7, 1997




Dear Bennett:




In connection with the recent increase in the FCX annual director fee from
$25,000 to $40,000, we believe that it is appropriate to increase your annual
consulting retainer, which encompasses annual director fees.  Accordingly,
enclosed is a supplement to your consulting agreement increasing your annual
retainer from $250,000 to $265,000 effective as of May 1, 2003.  We would
appreciate you signing and returning it to us for our records.




The enclosed payment of $6,250 represents your increase from May 1, 2003 to
September 30, 2003.  Your fourth quarter consulting retainer payment to be
received in October will be $66,250, which will reflect our new agreement.




All of us in the Freeport-McMoRan organization appreciate very much your
contributions and efforts on behalf of our companies.  




I look forward to seeing you soon.




Best personal regards.




Sincerely,




                                                                        /s/
Richard C. Adkerson





Richard C. Adkerson







RCA:tml

Enclosures




